 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 79 
472 
CSS Healthcare Services, Inc. 
and Victoria Torley.  
Case 10ŒCAŒ37628 
August 10, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND PEARCE On January 29, 2010, the two sitting members of the 
Board issued a Decision and 
Order in this proceeding, 
which is reported at 355 NLRB 33.
1  Thereafter, the Re-
spondent filed a petition for review in the United States 

Court of Appeals for the 11th Circuit, and the General 
Counsel filed a cross-applica
tion for enforcement.  On 
June 17, 2010, the United States Supreme Court issued 
its decision in 
New Process Steel, L.P. v. NLRB
, 130 
S.Ct. 2635, holding that under Section 3(b) of the Act, in 

order to exercise the delegated authority of the  
                                                 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
Board, a delegee group of at 
least three members must be 
maintained.  Thereafter, th
e court of appeals remanded 
this case for further proceedi
ngs consistent with the Su-
preme Court™s decision. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
2 The Board has considered the judge™s decision and the 
record in light of the exceptions and briefs and has de-
cided to affirm the judge™s rulings, findings, and conclu-
sions and to adopt the recommended Order to the extent 

and for the reasons stated in 
the decision reported at 355 
NLRB 33, which is incorporated by reference.
3                                                  2 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 

the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 
all cases assigned to a panel, the Board Members not assigned to the 

panel had the opportunity to particip
ate in the adjudication of this case 
at any time up to the i
ssuance of this decision. 
3 In finding that the Respondent vi
olated Sec. 8(a)(1) by terminating 
employee Victoria Torley, Chairman Liebman and Member Pearce 
adopt the judge™s analysis. They also agree, however, that the violation 
is established under Member Schaumbe
r™s view of the evidence, as set 
forth in fn. 2 of the incorporated decision.  355 NLRB No. 5, slip op. at 
1. 
 